         Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 1 of 6



 1   DAVID H. KRAMER, State Bar No. 168452           BRIAN M. WILLEN (admitted Pro Hac
     MAURA L. REES, State Bar No. 191698             Vice)
 2   LAUREN GALLO WHITE, State Bar No.               WILSON SONSINI GOODRICH & ROSATI
     309075                                          Professional Corporation
 3
     WILSON SONSINI GOODRICH &                       1301 Avenue of the Americas, 40th Floor
 4   ROSATI                                          New York, NY 10019-6022
     Professional Corporation                        Telephone: (212) 999-5800
 5   650 Page Mill Road                              Facsimile: (212) 999-5801
     Palo Alto, CA 94304-1050                        Email: bwillen@wsgr.com
 6   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 7
     Email: dkramer@wsgr.com
 8           mrees@wsgr.com
             lwhite@wsgr.com
 9
     Attorneys for Defendants and Counterclaimants
10   YOUTUBE, LLC and GOOGLE LLC
11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13
     MARIA SCHNEIDER and PIRATE MONITOR               )   CASE NO.: 3:20-cv-04423-JD
14   LTD, individually and on behalf of all others    )
     similarly situated,                              )   YOUTUBE, LLC AND GOOGLE
15                                                    )   LLC’S MOTION TO SET A CASE
                   Plaintiffs,                        )   SCHEDULE WITH DEADLINES
16                                                    )   FOR PLAINTIFF’S
            v.                                        )
17                                                    )   IDENTIFICATION OF
                                                      )   ALLEGEDLY INFRINGED WORKS
18   YOUTUBE, LLC and GOOGLE LLC,                         AND ALLEGED INFRINGEMENTS
                                                      )
                                                      )   PURSUANT TO L.R. 7-11
19                 Defendants.                        )
                                                      )
20                                                    )
                                                      )
21                                                    )
                                                      )
22                                                    )
     YOUTUBE, LLC and GOOGLE LLC,                     )
23                                                    )
                   Counterclaimants,                  )
24                                                    )
            v.                                        )
25                                                    )
                                                      )
26   PIRATE MONITOR LTD, PIRATE MONITOR               )
     LLC, and GÁBOR CSUPÓ                             )
27                                                    )
                   Counterclaim Defendant.            )
28                                                    )
     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                            CASE NO. 3:20-CV-04423-JD
         Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 2 of 6



 1          The parties have largely agreed on a case schedule but disagree about a critical issue of

 2   case management: whether Plaintiff Maria Schneider must identify the copyrighted works and

 3   alleged infringements of those works at issue—and do so by clear deadlines that give Defendants

 4   a fair opportunity to take discovery into each infringement claim. Schneider has refused to agree

 5   to any such deadlines or even to acknowledge the parties’ dispute about these issues in a

 6   scheduling stipulation. Because her position flouts basic principles of copyright law, sound case

 7   management, and basic fairness, YouTube seeks relief through this administrative motion.

 8          Schneider’s Complaint alleges she owns three copyrighted works that were infringed on

 9   YouTube. It does not identify a single YouTube video that she claims is infringing. Instead,

10   Schneider contends that her potential copyright claims against YouTube are boundless. She

11   insists that she is allowed to put at issue dozens of unpleaded works and allegedly infringing

12   videos, and that she can do so whenever she wants. Plaintiff’s approach is misguided.

13   Defendants need to know, sufficiently before the end of discovery, the full universe of

14   copyrighted works and alleged infringements at issue. Without that information, Defendants will

15   be unable to take discovery to support their defenses, most of which are necessarily work- or

16   video-specific. Accordingly, Defendants ask the Court to enter the parties’ agreed-upon dates set

17   forth at Attachment A, and include clear deadlines by which Schneider must: (1) amend her

18   complaint to identify the copyrighted works in suit; and (2) identify all alleged instances of

19   infringement of those works on YouTube that are at issue.
20                                           BACKGROUND
21          Schneider’s copyright claims have been a moving target. The Complaint references only

22   three copyrighted works in suit. But in interrogatory responses, Schneider has (so far) purported

23   to add 75 more works to the case, without any amendment to her Complaint. Rees Decl. Ex. 4 at

24   4–7. Schneider’s infringement allegations have been similarly fluid. The Complaint does not

25   identify a single YouTube video that Schneider claims infringed any of her works. After

26   substantial back-and-forth, Schneider eventually agreed “to identify all currently-known
27   infringements” (id. ¶ 9 & Ex. 1 at 6, Ex. 2 at 1), yet her relevant interrogatory responses

28


     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                                    CASE NO. 3:20-CV-04423-JD
                                                        -1-
         Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 3 of 6



 1   identified 51 allegedly infringing videos on YouTube that involved only 24 works. Id. Ex. 3 at

 2   3–4; Ex. 4 at 8–10. For most of the works that Schneider has not pleaded but contends are at

 3   issue, no infringement has been identified.

 4          These issues have been central to the parties’ case-schedule discussions. While the parties

 5   now agree on most dates, Schneider has consistently refused to agree to any deadline to complete

 6   the identification of works in suit (through amendment of her Complaint), or to a deadline,

 7   before the close of discovery, to identify the universe of videos that allegedly infringe those

 8   works. See Dkt. 42 at 6–10; Dkt. 54 at 6–9; Attachment A; Rees Decl. ¶¶ 2–8.

 9                                              ARGUMENT

10          Deadline For Amending Complaint To Include All Copyrighted Works In Suit. A

11   copyright infringement lawsuit is “‘a specific lawsuit by a specific plaintiff against a specific

12   defendant about specific copyrighted [works].’” Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657,

13   673 (9th Cir. 2017). It is not a “‘lawsuit against copyright infringement in general.’” Id. (citation

14   omitted). Accordingly, a copyright infringement “complaint must specifically identify the works

15   that the plaintiff claims the defendant has infringed.” Paul Goldstein, Goldstein on Copyright

16   §16.1 (3d ed., 2021-1 Supp. 2005). That identification must be complete. See, e.g., Premier

17   Tracks, LLC v. Fox Broad. Co., 2012 U.S. Dist. LEXIS 189754, at *26 (C.D. Cal. Dec. 18, 2012)

18   (Plaintiffs cannot maintain claims for works “yet to be identified”); Gold Value Int’l Textile, Inc.

19   v. Sanctuary Clothing, LLC, 2017 U.S. Dist. LEXIS 181296, at *22 (C.D. Cal. May 12, 2017)
20   (copyright “action cannot proceed as to any alleged infringement” of unpleaded works); Adobe
21   Sys. v. Software Speedy, 2014 U.S. Dist. LEXIS 173670, at *16 (N.D. Cal. Dec. 16, 2014);

22   ExperExchange, Inc. v. Doculex, Inc., 2009 U.S. Dist. LEXIS 112411, at *81 (N.D. Cal. Nov.

23   16, 2009); accord Cole v. John Wiley & Sons, Inc., 2012 U.S. Dist. LEXIS 108612, at *37

24   (S.D.N.Y. Aug. 1, 2012) (Plaintiff’s complaint cannot “list certain works that are the subject of

25   an infringement claim, and then allege that the claim is also intended to cover other, unidentified

26   works”). This requirement is underscored by the Copyright Act itself, which requires the Clerk
27   of Court to notify the Register of Copyrights of “each work involved in the action” (17 U.S.C.

28   § 508(a)), which the clerk did here by forwarding the Complaint to the Register (Dkt. 8).


     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                                    CASE NO. 3:20-CV-04423-JD
                                                        -2-
             Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 4 of 6



 1             There is an obvious reason for requiring copyright plaintiffs to plead each specific work

 2   at issue: a copyright owner is not permitted to bring an infringement claim for a work unless and

 3   until “registration [of the work] ... has been made” with the U.S. Copyright Office. 17 U.S.C.

 4   § 411(a); see Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, 139 S. Ct. 881, 886 (2019).

 5   Unless the specific set of works in suit are set out in the complaint, copyright owners can skirt

 6   that registration requirement. Thus, courts have repeatedly rejected efforts to smuggle new,

 7   unpleaded (and previously unregistered) works into a case after it was filed. See, e.g., Izmo, Inc.

 8   v. Roadster, Inc., 2019 U.S. Dist. LEXIS 93568, at *4–5 (N.D. Cal. June 4, 2019) (barring

 9   assertion of claims for works registered after lawsuit commenced); Malibu Media, LLC v. Doe,

10   2019 U.S. Dist. LEXIS 56578, at *6-12 (S.D.N.Y. Apr. 2, 2019) (same). And here, Schneider

11   has identified at least 28 works that were not registered at the time this case was filed.1

12             An early and complete identification of works in suit is also necessary as a matter of

13   fundamental fairness. Each new work added to the case will require Defendants to investigate,

14   among other things, the timing of registration (including to determine availability of statutory

15   damages under 17 U.S.C. § 412); whether Schneider actually owns the work; whether the work

16   is covered by the licenses that Schneider and her agent or others granted YouTube; and whether

17   the work actually appears on YouTube. For these reasons, a clear deadline for amending the

18   complaint to fix the set of works in suit is a standard practice in copyright litigation. See, e.g.,

19   Cody Foster & Co. v. Urban Outfitters, Inc., 2015 U.S. Dist. LEXIS 58116, at *6 (D. Neb. May
20   4, 2015); KTS Karaoke, Inc. v. Sony ATV Music Publ’g LLC, 2012 U.S. Dist. LEXIS 196948, at
21   *5 (C.D. Cal. Aug. 22, 2012). Schneider has rejected that approach, forcing Defendants to file

22   this motion.2

23
         1
24        Schneider cannot include those works in this case, even if she tried to amend her complaint
     to do so. See UAB v. Facebook, Inc., 2019 U.S. Dist. LEXIS 203618, at *21 (N.D. Cal. Nov. 21,
25   2019) (“A plaintiff cannot cure its failure to meet the preconditions set forth in 17 U.S.C.
     § 411(a) by amending its pending complaint.”); Izmo, 2019 U.S. Dist. LEXIS 93568, at *5.
26
         2
          Schneider has offered no authority for adding works to the case on the fly without
27   amending her complaint. She previously mentioned ABKCO Music, Inc. v. LaVere, 217 F.3d
28   684, 687 (9th Cir. 2000), but that case is not about pleading copyright infringement; it concerns
                                                                                          (continued...)

     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                                      CASE NO. 3:20-CV-04423-JD
                                                          -3-
         Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 5 of 6



 1          Deadline for Identifying All Allegedly Infringing Videos. In addition to identifying the

 2   specific copyrighted works at issue, a plaintiff must “identify [defendant’s] allegedly infringing

 3   acts or works.” Richtek Tech. Corp. v. UPI Semiconductor Corp., 2011 U.S. Dist. LEXIS 5132,

 4   at *8 (N.D. Cal. Jan. 18, 2011) (Alsup, J.). Schneider’s Complaint does not identify even a single

 5   YouTube video that was supposedly infringing. Instead, Schneider contends she can identify

 6   instances of alleged infringement at the time of her choosing, up until the close of discovery. But

 7   her approach ignores the realities of a copyright case like this one and would be highly

 8   prejudicial to Defendants.

 9          Every new allegedly infringing video added to the case raises distinct issues requiring

10   thorough investigation by Defendants. For example, Schneider alleges that Defendants are

11   contributorily and vicariously liable for allegedly infringing videos uploaded by YouTube users.

12   But both theories of liability require video-specific showings—whether Defendants had “‘actual

13   knowledge that specific infringing material is available,’” Giganews, 847 F.3d at 671 , and

14   whether Defendants obtained “financial benefit from the specific infringement alleged.” Id. at

15   674 (emphasis added). Defendants’ DMCA defense similarly turns on matters specific to each

16   alleged infringement. See UMG Recordings, Inc. v. Shelter Cap. Partners LLC, 718 F.3d 1006,

17   1021 (9th Cir. 2013). Beyond that, each video clip at issue raises individualized questions of

18   license, statute of limitations, fair use and damages. This is not hypothetical: Schneider has

19   already admitted that she has licensed her works to individuals for use in specific videos on
20   YouTube, and she has identified many video clips for which any infringement claim is clearly
21   time-barred. See Rees Decl. Ex. 4 at 11, 12–15.

22          Sound case management requires a complete and early disclosure of a party’s

23   infringement contentions in intellectual property cases. The patent local rules require a plaintiff

24   to specify the asserted patents, claims, and infringing instrumentalities from the start. Patent L.R.

25   3-1. Likewise, courts in this district have enforced Cal. Code Civ. Proc. § 2019.210’s early trade

26
27   the case-or-controversy requirement for a declaratory relief action. Similarly unhelpful is Perfect
     10, Inc. v. Cybernet Ventures, Inc., 167 F. Supp. 2d 1114, 1120 (C.D. Cal. 2001), a 20-year old
28
     case predating the authorities cited above, as well as the Iqbal and Twombly plausibility standard.

     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                                    CASE NO. 3:20-CV-04423-JD
                                                        -4-
            Case 3:20-cv-04423-JD Document 72 Filed 04/15/21 Page 6 of 6



 1   secret disclosure requirements “to discern the reasonable bounds of discovery, to give defendants

 2   enough notice to mount a cogent defense, and to prevent plaintiff from indulging in shifting

 3   sands.” Quintara Biosciences, Inc. v. Ruifeng Biztech Inc., 2021 U.S. Dist. LEXIS 48399, at *3

 4   (N.D. Cal. Mar. 13, 2021). Judge Gilliam recently applied the same principle in a copyright case,

 5   setting a deadline well before the close of discovery for a “Final Identification of Alleged

 6   Infringements.” Davis v. Pinterest, Inc., 19-cv-7650-HSG, Dkt. No. 63 (N.D. Cal. filed Dec. 15,

 7   2020).3 Without a firm deadline—well before the end of fact discovery—for Schneider to close

 8   the universe of allegedly infringing videos, YouTube’s ability to prepare its defenses to each

 9   infringement claim will be unfairly compromised.

10                                            CONCLUSION

11            Defendants ask the Court to enter the schedule set forth in the Proposed Order, including

12   final deadlines for Schneider (1) to amend her complaint by no later than May 14, 2021 to

13   identify all works in suit, and (2) to identify by August 16, 2021 all alleged instances of

14   infringement of those works.

15                                                      Respectfully submitted,

16   Dated: April 15, 2021                              WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation
17

18                                                      By: /s/ David H. Kramer
                                                               David H. Kramer
19
                                                        Attorneys for Defendants and
20                                                      Counterclaimants
                                                        YOUTUBE, LLC and GOOGLE LLC
21

22

23

24
        3
25         In resisting such a deadline, Plaintiff has claimed that she needs discovery from YouTube
     to identify alleged infringements. But YouTube is a freely searchable site, and the videos on it
26   are publicly available. Schneider has searched it—as demonstrated by the videos she identified in
     discovery responses. Schneider’s claim that without access to YouTube’s more advanced
27   Content ID tool, she cannot identify videos that might include her works is simply incorrect. It
     also ignores the fact that Schneider already has access to Content ID through her publishing
28
     agent, who has used the tool on her behalf for years.

     YOUTUBE ADMIN MTN TO SET CASE SCHEDULE                                    CASE NO. 3:20-CV-04423-JD
                                                        -5-
